DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/30/21, for application number 15/436,736 has been received and entered into record.  Claim 1 has been amended, and Claim 6 has been cancelled.  Therefore, Claims 1, 2, 7, and 8 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, lines 10-11 recite, “a plurality of second temperature sensors, which are arranged at one side of the second heat dissipation device”.  In Applicant’s remarks, filed 10/29/19, Applicant refers to item 31 of Fig. 2 as a plurality of sensors [Remarks, page 7, lines 2-3].  However, Examiner notes item 31 of Fig. 2 appears to only refer to a single sensor contained on the graphics card body 1.  The Specification does not appear to provide any indication as to other sensors or sensor parts separate from temperature sensor 31.  
Additionally, throughout the Specification as filed, there does not appear to be any reference to a plurality of sensors beyond when jointly referring to the first and second sensor.  References to item 31, appear to refer a singular sensor, as page 10, lines 10-11 of the Specification recite, “…electrically connected to the first temperature sensor 21 and the second temperature sensor 31”.  Furthermore, page 10, lines 18-19 recite, “…the first and second temperature sensors 21, 31…”, referring to sensors in the plural due to the first and second temperature sensors being two sensors, rather than the first or second sensors themselves being a plurality of sensors.  As such, there does not appear to be any support for the newly amended limitation of “a plurality of second temperature sensors” as recited in line 10 of Claim 1 as presented.
As Claims 2 and 6-8 depend on Claim 1, they are rejected accordingly.
For the purposes of examination, however, the claim limitation will be interpreted as if support is present in the Specification.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US Pat. Appln. Pub. No. 2014/0036443, in view of McLoughlin et al., US Pat. Appln. Pub. No. 2014/0203938, and further in view of Angell et al., US Pat. Appln. Pub. No. 2010/0280680.
Regarding Claim 1, Xu discloses an asynchronous temperature control integrated device [Fig. 1], comprising: 
a graphics card body, which comprises a graphics processor and a power supply circuit arranged at one side of the graphics processor [graphics card 100 includes GPU 110 and power supply circuit 120]; 
a first heat dissipation device, which is arranged on the graphics processor [fan 150]; 
at least one first temperature sensor, which is arranged at one side of the first heat dissipation device [temperature sensor 130]; 
at least one second heat dissipation device, which is arranged on the power supply circuit [fan 160]; 
a second temperature sensor, which is arranged at one side of the power supply circuit and electrically connected with the second heat dissipation device [temperature sensor 140 is on one side of the power supply circuit, and electrically connected to fan 160 through control unit 170]; and 
a control device, which is arranged on the graphics card body and is electrically connected to the first temperature sensor and the second temperature sensor to individually control heat dissipation performances of the first heat dissipation device and the second heat dissipation device [control unit 170 adjusts the rotating speed of the first fan 150 according to the temperature of the GPU 110; control unit 170 adjusts the rotating speed of the second fan 160 according to the temperature of the power supply circuit, par 30, ll. 7-12]; and 
wherein the control device is operable to selectively drive and force the first heat dissipation device and the second heat dissipation device to generate outputs of available 
However, while Xu discloses wherein the first temperature sensor and the second temperature sensor are provided, at one side thereof [sensors 130 and 140], Xu does not explicitly teach a plurality of second temperature sensors; wherein the control device comprises a scenario database loaded therein with a list of programs of which at least one is a high power program; and the temperature sensors are provided with at least one light emission element, which is operable to issue multiple temperature alarms with different colors of light to respectively indicate different temperature conditions of the first and second temperature sensors.
In the analogous art of temperature detection and alerts, McLoughlin teaches the temperature sensor being a plurality of temperature sensors [temperature sensor 16 may be one or more temperature sensors, Fig. 1; par 10, ll. 8-9]; temperature sensors are provided with at least one light emission element, which is operable to issue multiple temperature alarms with different colors of light to respectively indicate different temperature conditions of the first and second temperature sensors [temperature sensors 16 with associated visual interface 18; the visual interface 18 may include one or more light-emitting diodes (LEDs) that are operable to emit light in one of many colors to signal an alert level or alert status; when the temperature is measured to be 240 degrees Fahrenheit, the LED emits a flashing yellow light; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Xu and McLoughlin before him before the effective filing date of the claimed invention, to incorporate the temperature sensors and alerts as taught by McLoughlin, into the device as disclosed by Xu, to alert the user to high temperatures and provide burn prevention [McLoughlin, par 2].
However, the combination of Xu and McLoughlin does not explicitly teach wherein the control device comprises a scenario database loaded therein with a list of programs of which at least one is a high power program, wherein the scenario database comprises a detection unit, which is operable to detect activation and deactivation of the high power program.
In the analogous art of adjusting processor cooling settings, Angell teaches wherein the control device comprises a scenario database loaded therein with a list of programs of which at least one is a high power program [cooling management program may determine the processor will be receiving a block of instructions which require a high amount of energy, and cooling will need to be turned up to the maximum cooling; the amount of energy each set of instructions requires is found in the repository; cooling management program 204 identifies the set of instructions being executed next, which are retrieved from repository 206, par 40, ll. 3-8, 12-13; par 35, ll. 1-3; par 36, ll. 1-2], wherein the scenario database comprises a detection unit, which is operable to detect activation and deactivation of the high power program [cooling management program may determine the processor will be receiving a block of instructions which require a high amount of energy, and cooling will need to be turned up to the maximum 
It would have been obvious to one of ordinary skill in the art, having the teachings of Xu, McLoughlin, and Angell before him before the effective filing date of the claimed invention, to incorporate the advanced cooling as taught by Angell into the device as disclosed by Xu and McLoughlin, to maximize efficiency of the system based on minimizing energy costs and monetary costs [Angell, par 40, ll. 1-3].
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, McLoughlin, and Angell, and further in view of Lin et al., US Pat. Appln. Pub. No. 2005/0060122.
Regarding Claim 2, Xu, McLoughlin, and Angell disclose the asynchronous temperature control integrated device according to Claim 1.  However, Xu, McLoughlin, and Angell do not explicitly teach a control module in information connection with the control device.
In the analogous art of monitoring and controlling the status of components within a computing system, Lin teaches a control module in information connection with the control device [regulation unit issues a control signal to the processor to regulate the operation status of a component, par 7, ll. 10-17].
It would have been obvious to one of ordinary skill in the art, having the teachings of Xu, McLoughlin, Angell, and Lin before him before the effective filing date of the claimed invention, to incorporate the control module as taught by Lin, into the device as disclosed by Xu, McLoughlin, and Angell, to provide a convenient method of control to the user [regulation unit 
Regarding Claim 7, Xu, McLoughlin, and Angell disclose the asynchronous temperature control integrated device according to Claim 1.  However, Xu, McLoughlin, and Angell do not explicitly teach wherein the control device is operable to read and access working frequency data of the graphics processor.
In the analogous art of monitoring the status of components inside a computing device, Lin teaches wherein the control device is operable to read and access working frequency data of the graphics processor [detection unit detects the working frequency of the GPU and rotation speed of the fan, par 22, ll. 16-21].
It would have been obvious to one of ordinary skill in the art, having the teachings of Xu, McLoughlin, Angell, and Lin before him before the effective filing date of the claimed invention, to incorporate the working frequency detection as taught by Lin, into the device as disclosed by Xu, McLoughlin, and Angell as to allow for monitoring of the operating status of components within a computing device from outside the computer, which improves the ease of use to the user [Lin, par 4, 5]. 
Regarding Claim 8, Xu, McLoughlin, Angell, and Lin disclose the asynchronous temperature control integrated device according to Claim 7.  Xu further discloses the first temperature sensor and second temperature sensor [130, 140, Fig. 1].  Lin further discloses a control device is operable to combine and integrate temperature data of the sensor and the working frequency data of the graphics processor to generate control information [processor fetches the temperature and working frequency information and generates an alert signal if the .

Response to Arguments
Applicant's arguments filed 03/30/21 have been fully considered but they are not persuasive.
Specifically, Applicant argues the rejection under 35 U.S.C. 112(a) should be withdrawn, as Fig. 2 of the drawings as filed contains temperature sensor 31 and associated sensing parts of sensor 31, whose function is to detect temperatures of different locations.  Examiner respectfully disagrees.  
Examiner notes there does not appear to be any support for the interpretation provided by Applicant in either the Drawings or the Specification as filed.  As noted in the rejection above, the only instance in which sensors are mentioned are within the context of temperature sensors 21 and 31.  Additionally, there does not appear to be any reference to a plurality of sensors beyond when jointly referring to the first and second sensor.
Applicant also argues Angell does not contain a list of high power programs in a scenario database.  Examiner respectfully disagrees.
While Angell does not explicitly disclose a list of high power programs in a scenario database, Angell discloses a repository which stores sets of instructions and their associated energy requirements, which may require increases in power and corresponding cooling.  Under the broadest reasonable interpretation, a set of instructions may be considered a program, and as such, a collection of sets of instructions would thus disclose a list of programs.  
Applicant further argues Angell does not disclose detection of a set of instructions, but rather identifies a set of instructions being executed next. 
Examiner notes the identification of the next set of instructions to be executed is interpreted under the broadest reasonable interpretation to be detecting the set of instructions.  That is, the instructions are identified as the ones next to be executed, and in order to be identified, there is necessarily a sensing or detection of the instructions being present, and in the pipeline of instructions to be executed. 
Finally, Applicant argues Angell does not teach detection based on the activation of high power programs, as it teaches detection based on instructions that are to be executed next.  Examiner respectfully disagrees. 
Applicant argues it is “commonly known that the activation of a high power program indicates the program is actually being executed, not to be executed.” (emphasis added)  Examiner notes the dictionary definition of “activate” is “to make active.”  That is, something which was previously inactive, is made active.  As such, “activation,” which is the act of activating, is thus the process of making something active.  Thus, the activation of a high power program is the process of making it active, where it previously was inactive.  Such a process necessarily involves starting the program which has not yet been started (i.e. inactive).  Detection that a program is to be started (i.e. executed), then, under the broadest reasonable interpretation and the dictionary definition of “activation,” would be equivalent to detection of the program activation.  
As no additional arguments were made to the remaining claims, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paul Yen/Primary Examiner, Art Unit 2186